STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 December 28, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Karen L. Rossotto Re: BNY Mellon Funds Trust (the "Trust") File Numbers: 333-34844; 811-09903 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended, is Post-Effective Amendment No. 47 (the "Amendment") to the Trust's Registration Statement on Form N-1A (the "Registration Statement"). The Amendment is marked to show changes made in response to comments of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") on Amendment No. 46 to the Registration Statement, filed on October 29, 2012 ("Amendment No. 46"), that were provided to the undersigned by Karen L. Rossotto of the Staff via telephone on December 14, 2012. The Amendment also is being filed in order to update financial and other information and to file certain exhibits. For the convenience of the Staff, and for completeness purposes, the Staff's comments have been restated below in their entirety, and the response provided on behalf of the Trust is set out immediately following each comment. Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. References to page numbers are to pages of the prospectus included in Amendment No. 46. As discussed with the Staff, comments provided for one series of the Trust (a "fund") or in respect of one instance of disclosure appearing in the Amendment more than once are addressed for all funds and/or other instances of similar disclosure, as applicable. Prospectus Fund Summary—Fees and Expenses 1.
